UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1603


EHIABHI EGBOH,

                 Petitioner,

          v.

UNITED STATES OF AMERICA,

                 Respondent.



On Petition for Review of an Order of the Immigration Court.


Submitted:   December 15, 2016               Decided:   January 4, 2017


Before TRAXLER and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Petition dismissed by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.  Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Anthony P. Nicastro, Assistant
Director, Vanessa M. Otero, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ehiabhi Egboh, a native and citizen of Nigeria, petitions for

review of the immigration judge’s order concurring with an asylum

officer’s      determination          that     Egboh      failed     to     establish     a

reasonable fear of persecution or torture in Nigeria. See 8 C.F.R.

§ 1208.31(g)(1) (2012).

     Pursuant      to    8    U.S.C.     §     1252(a)(2)(C)        (2012),       we   lack

jurisdiction to review the final order of removal of an alien

convicted of certain enumerated crimes, including an aggravated

felony.      We retain jurisdiction only over constitutional claims or

questions of law.        8 U.S.C. § 1252(a)(2)(D) (2012); see Turkson v.

Holder, 667 F.3d 523, 526–27 (4th Cir. 2012); Gomis v. Holder, 571
F.3d 353, 358 (4th Cir. 2009) (“[A]bsent a colorable constitutional

claim or question of law, our review of the issue is not authorized

by [8 U.S.C. §] 1252(a)(2)(D).”).

     Upon review, we find that the claims raised by Egboh are not

sufficiently colorable to invoke this court’s jurisdiction.                              See

Lumataw v. Holder, 582 F.3d 78, 84 (1st Cir. 2009) (“To form the

basis   of    judicial       review    under      §    1252(a)(2)(D),       the    alleged

underlying constitutional or legal question must be colorable;

that is, the argument advanced must, at the very least, have some

potential      validity.”       (internal             quotation     marks     omitted)).

Accordingly,     we     dismiss   the        petition     for     review    for   lack    of

jurisdiction.      We dispense with oral argument because the facts

                                              2
and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                        PETITION DISMISSED




                                     3